Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on March 19, 2020 has been received and entered.
Currently, Claims 1-19 are pending. Claims 1, 3-4, 7-9, and 16-19 are examined on the merits. Claims 2, 5, 6, and 10-15 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of damiana leaf in the reply filed on April 2, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01 (a)).
Claims 2, 5, 6, 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-9, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, the phrase “dispersed throughout the beverage” is new matter because it was not in the Specification and Claim as originally filed.  There is nothing the in Specification which describes how the beverage ingredients are dispersed, offer any reason to mix the ingredients in a certain way to be dispersed, or instructs the person of ordinary skill to practice the dispersion.  For example, the use of a hot-fill process for adding components that are not necessarily soluble in the solution (for example, maca root) does not necessarily result in that 

Claim Rejections - 35 USC §101
Claims 1, 3, 8-9, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a composition comprising a beverage comprising pomegranate juice, ginseng, maca root, and L-arginine. Pomegranate juice is a natural product produced by pomegranate fruit. The ginseng is a plant. Maca root is a plant, L-arginine is an essential amino acid that can be found in natural materials, such as proteins. Claim 3 further contains damiana leaf, which is a plant.
These claimed products are not markedly different from their closest naturally occurring counterparts (a natural pomegranate juice, ginseng, maca root, L-arginine, and damiana leaf considered separately as then put together) because there is no indication that the extraction/isolation of the natural pomegranate juice, ginseng, maca root, L-arginine, and damiana leaf in the composition results in the claimed composition having any characteristic that is markedly different from pomegranate juice, ginseng, maca root, L-arginine and damiana leaf by itself. Extraction is a partitioning to remove compounds which does not change the compound itself.  In Claim 9, the hot-fill process is simply a method of putting the composition into a container. The use of a container does not change the characteristics of the ingredients in the composition.
The judicial exception is not integrated into a practical application because the claims are drawn only to a product and a practical application in this context are method step(s) which are not in the claims.  Edwards et al. (US 2015/0250203 A1) 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other element that significantly adds anything more to the composition.
Response to Arguments
Applicant claims that the ingredients in certain amounts is patentable.
In response to Applicant’s argument, the claims 1-3, 8-9, and 16-19 do not contain a specific amount.  These claimed products are not markedly different from their closest naturally occurring counterparts (a natural pomegranate juice, ginseng, macaroot, L-arginine, and damiana leaf considered separately as then put together) because there is no indication that the extraction/isolation of the natural pomegranate juice, ginseng, maca root, L-arginine, and damiana leaf in the composition results in the claimed composition having any characteristic that is markedly different from pomegranate juice, ginseng, maca root, L-arginine and damiana leaf by itself.  Applicant needs to show markedly different characteristics for these ingredients.  The physical ingredients have natural activities that when consumed will breakup into components in the body.  The natural property is inherent in the parts of the components; thus, there is no markedly different characteristics.  
In addition, the Specification has no data or evidence that persuade the judicial exception is present.  When one consumes food, the acids and enzymes in our bodies alter the food into its individual components; therefore, Applicant’s analysis that the ingredients are physically altered in not convincing because it inherently happens with digestion.  There is not data to show that the composition is markedly different from the 
Applicant argues that the method claims of the cited cases are patentable.
In response to Applicant’s argument, the cited cases are mostly directed to method claims, which is not the case here.  Method cases are not part of the judicial exception.  Composition claims are subject to markedly different characteristic analysis, as in the above rejection.  The U.S. Court of Appeals for the Federal Circuit’s opinion may or may not be precedential.  Each case needs to be examined by itself because each set of fact patterns is different.  Thus, the use of federal cases is not convincing.  
Claim Rejections - 35 USC §103
Claims 1, 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2015/0250203 A1) for the reasons set forth in the previous Office .
Edwards et al. teaches edible composition that can be used in food, including beverage [0280], comprising ginseng, L-arginine [0118], pomegranate extract [0131], gingseng extract at 5% or 8%, Damiana extract at 4:1 for damiana leaves powder, Maca extract at 0.6% for macaroot powder [0135].  No preservatives are taught; therefore, no preservative is required in the composition.  Thus, the limitation of Claim 8 is taught.  A beverage would have the ingredients dispersed throughout the beverage because of the fluidity of the solution.
However, Edwards et al. does not teach ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice, put together into the specific same composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice of the active agent combination for the following reasons. Edwards et al. teaches edible composition, including beverage [0280], comprising L-arginine [0118], pomegranate extract [0131], gingseng extract at 5% or 8%, Damiana extract at 4:1 for damiana leaves powder, Maca extract at 0.6% for maca root powder [0135]. Thus, it would have been obvious to make a concentrated composition containing ginseng in the amount of 200-300 mg per eight fluids ounces of pomegranate juice, maca root in the amount of 400-600 mg per eight fluid ounces of pomegranate juice, L-arginine in the amount of 300-500 mg per eight fluid ounces of pomegranate juice for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose .
Claims 1, 3, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2015/0250203 A1) as applied to claims 1,3, 4,and  7-8 above, and further in view of Potter et al. (US 6339952 B1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
The teachings of Edwards et al. are set forth above and applied as before.
Edwards et al. do not specifically teach the hot-fill process.
Potter et al. teaches a hot fill process designed to maintain strict temperature control of the water while maintaining a steady flow rate and pressure (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a hot-fill process for producing beverage because Potter et al. teaches a hot fill process designed to maintain strict temperature control of the water while maintaining a steady flow rate and pressure (Abstract). One would have been motivated to make a beverage composition with hot-fill process for the expected benefit of filling beverage containers with steady flow and pressure and .
Claims 1, 3, 4, 7-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2015/0250203 A1) and  Potter et al. (US 6339952 B1) as applied to claims 1, 3, 4, 7-9 above, and further in view of Garvey et al. (US 6323211 B1).
The teachings of Edwards et al. and Potter et al. are set forth above and applied as before.
Edwards et al. and Potter et al. do not specifically teach pharmaceutically acceptable salt of L-arginine.
Garvey et al. teaches a composition comprising L-arginine and a pharmaceutically acceptable salt thereof, such as L-arginine hydrochloride (claim 34) or L-arginine glutamate (Claim 35) in the form of a liquid dosage for oral administration (column 6, line 32) for treating sexual dysfunction in a patient in need thereof (Claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use L-arginine pharmaceutically acceptable salts such as L-arginine hydrochloride and L-arginine glutamate because Garvey et al. teaches a composition comprising L-arginine and a pharmaceutically acceptable salt thereof, such as L-arginine hydrochloride (claim 34) or L-arginine glutamate (Claim 35) in the form of a liquid dosage for oral administration (column 6, line 32) for treating sexual dysfunction in a patient in need thereof (Claim 1).  One would have been motivated to make L-arginine derivative salts for the expected benefit of making a beverage composition that .

Response to Arguments

Applicant argues that the ingredients are not dispersed because the ingredients are encapsulated.
In response to Applicant’s argument, when the ingredients are formulated into a beverage, one of ordinary skilled in the art would know to dissolve the ingredients from the encapsulated formula into a liquid, such as water for dispersing and dissolving the ingredients in making the beverage for oral consumption.  The physical ingredients have natural activities that when consumed will breakup into components in the body.  Thus, the form of the ingredients can change when used in a beverage formulation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655